DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawing Objections
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because Figure 8 is not suitable for reproduction in a published patent document.  Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
Per 37 CFR 1.84:
(a) Drawings. 
(1) Black ink. Black and white drawings are normally required. India ink, or its equivalent that secures solid black lines, must be used for drawings;
(b) Photographs.
(1) Black and white. Photographs, including photocopies of photographs, are not ordinarily permitted in utility and design patent applications.
(l) Character of lines, numbers, and letters. All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning;
(m) Shading. The use of shading in views is encouraged if it aids in understanding the invention and if it does not reduce legibility. Shading is used to indicate the surface or shape of spherical, cylindrical, and conical elements of an object. Flat parts may also be lightly shaded. Such shading is preferred in the case of parts shown in perspective, but not for cross sections. See paragraph (h)(3) of this section. Spaced lines for shading are preferred. These lines must be thin, as few in number as practicable, and they must contrast 

Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
Allowable Subject Matter
Claims 1-14 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Other than drawing objections, the prior art of record does not disclose the limitations of independent claims 1, 7 and 11.
The closest prior art is considered to be Edelstein (U.S. Pat. 2,967,643).
Edelstein discloses a backboard (14), a support plate (12, 22) and clamps (24) to secure a canister (20) along the backboard over the support plate positioned for outward release of the canister’s contents.
Edelstein does not disclose that the backboard has a lip portion below the support plate to be received within a vice to maintain the backboard vertically, required by claim 1.
Claims 2-6 depend from claim 1.
Edelstein discloses that the apparatus automatically and periodically dispenses germicide.  However, Edelstein does not disclose that the apparatus is a hose lubricating tool or that it has a trigger that is positioned outward for release of the lubricant into a power line hose, as required by claim 1.
within a groove of a power line hose or a trigger that is positioned outward for release of the lubricant into a power line hose, as required by claim 7.
Claims 8-10 depend from claim 7.
Edelstein also does not disclose an indentation defined within said finger base underneath said front edge; wherein, upon said power line hose being forced along said finger base, said finger base is urged downward to engage a trigger of a canister, as required by claim 11.
Claims 12-14 depend from claim 11.
It would not have been obvious to modify Edelstein with the required structure, especially in light of the requirement of a “power line hose”, without improper hindsight analysis.
Other compelling prior art is considered to be: King (U.S. Pat. 3,347,468), Marini (U.S. Pat. 2,728,608) and Edelstein (U.S. Pat. 3,228,609), none of which disclose the required structure and functionality described above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See form PTO-892, attached.
This application is in condition for allowance except for the following formal matters: 
Drawing objections above, in this Action.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J MELARAGNO whose telephone number is (571)270-7735. The examiner can normally be reached Mon - Fri: 8 am - 5 pm +/- flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 




/MJM/Examiner, Art Unit 3754         

/PAUL R DURAND/Supervisory Patent Examiner, Art Unit 3754                                                                                                                                                                                                        11/19/2021